DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 10-12, 14, 17, 19, 26, 31, 38, 40, 42, 43, 46, and 54-56, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim particularly in light of the Examiner Amendment presented further below. Examiner notes that some previous withdrawn claims are being cancelled by the below Examiner Amendment, therefore those claims are not considered in this discussion. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species I-V covering various embodiments of the invention, as set forth in the Office action mailed on February 4, 2021, is hereby withdrawn and claims 10-12, 14, 17, 19, 26, 31, 38, 40, 42, 43, 46, and 54-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dustin Howell on March 15, 2022.

The application has been amended as follows: 
In the Claims:

Claim 11, line 1 “according to claim 1” has been changed to --according to claim 10--.

Claim 12, line 1 “according to claim 1” has been changed to --according to claim 10--.

Claim 14, line 1 “according to claim 1” has been changed to --according to claim 10--.

Claim 17, line 1 “according to claim 1” has been changed to --according to claim 10--.

Claim 32, line 2 “RFID tag or plug” has been changed to --RFID tag or plug--.

Claim 36 is cancelled.

Claim 42 has been replaced with the following:
A method of dropping at least one object into a wellbore tubular string, the method comprising:
providing a head apparatus connected to a tubular string;
the head apparatus comprising:
a housing comprising an access port;
a mandrel having an inlet and an outlet wherein the outlet is connected to the tubular string; and
a movable member comprising a bore;
inserting at least one object into the bore; and
moving the member relative to the mandrel between a first condition in which the bore is not aligned with the mandrel outlet and the bore is aligned with the access port and is configured to receive the at least one object through the access port and a second condition in which the bore is aligned with the mandrel outlet and the access port is sealed by the movable member,
wherein the movable member is configured to form a seal with the inlet and/or the outlet when in the first condition; and
wherein the movable member is configured to prevent fluid egress through the access port during movement of the movable member between the first condition and the second condition.

Claim 46, line 2 “between a first” has been changed to --between the first--.

Claim 46, line 3 “and a second” has been changed to --and the second--.

Claim 48 is cancelled.

Claim 49 is cancelled.

Claim 50 is cancelled.

Claim 54 is replaced with the following:
The method according to claim 42 comprising inserting the at least one object into the bore while the movable member is in the first condition.

	Claim 55 is replaced with the following:
A method of performing a cementing operation, the method comprising:
providing an apparatus according to claim 1 connected to a tubular string;
inserting at least one object into the bore; and
moving the member relative to the mandrel between the first condition in which the bore is not aligned with the mandrel outlet and the second condition in which the bore is aligned with the mandrel outlet; and
pumping cement into the inlet, movable member bore and through the outlet subsequent to moving the movable member to the second condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672